EXHIBIT 10.2
ex102image1.jpg [ex102image1.jpg]




    
October 11, 2018


Société Générale
Tour Société Générale
17 cours Valmy
92987 Paris – La Défense Cedex
France
Attention:     Benjamin Graisley, Olivier Gueguen, Sidonie Boisson de Chazournes


Re: Certain Requested Amendments


Dear Messrs. Graisley and Gueguen and Ms. de Chazournes:


Reference is made to that certain BPIAE Facility Agreement, dated as of October
4, 2010, as amended and restated by the Supplemental Agreement dated as of March
9, 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Facility Agreement”), by and among Iridium Satellite
LLC, as the borrower (the “Borrower”), Iridium Communications Inc. (the
“Parent”), the other Obligors party thereto, the Lenders party thereto, Société
Générale, as the BPIAE Agent (the “BPIAE Agent”) and Deutsche Bank Trust Company
Americas, as Security Agent (the “Security Agent”) and U.S. Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Facility Agreement. The provisions
set forth in clause 1.2 (Construction) of the Facility Agreement shall apply to
this letter as though they were set out in full in this letter except that
references to the “Agreement” are construed as references to this letter.


[***]


Requested Amendments


The Borrower requests the consent of the Majority Lenders to the following
amendments to the Facility Agreement (the “Requested Amendments”):


a)
The definition of “Calculation Period” shall be amended by being deleted and
replaced in its entirety by the following:



“Calculation Period means (a) for the purpose of calculating the DSCR, each
period of 6 months, ending or commencing (as applicable) on each Calculation


ex102image2.jpg [ex102image2.jpg]

--------------------------------------------------------------------------------




Date, and (b) for any other Financial Covenant, each period of 12 months ending
or commencing (as applicable) on each Calculation Date.”


b)
The definition of “NEXT System Completion Longstop Date” shall be amended by
being deleted and replaced in its entirety by the following:



“NEXT System Completion Longstop Date means [***].”


Consent and Amendment


By a letter dated September 12, 2018, the Borrower kindly requested (i) that the
Majority Lenders consent to the Requested Amendments by October 11, 2018, and
(ii) that the BPIAE Agent coordinate such actions required on the part of the
Majority Lenders for the Requested Amendments as it deems necessary or
desirable.


Understanding that Majority Lenders’ consent to the Requested Amendment was
obtained as of October 11, 2018, the Borrower hereby requests that the BPIAE
Agent countersign this letter in the space provided below (the date of such
countersignature the “Effective Date”). The Facility Agreement shall be amended
as of the Effective Date in the form of the Requested Amendments.


Miscellaneous.
i.
Save as expressly stipulated in this letter, all the Finance Documents shall
remain unchanged and in full force and effect, and, from the Effective Date, the
Facility Agreement and this letter will be read and construed as one document.

ii.
The Requested Amendments set forth in this letter are effective solely for the
purposes as set forth herein and shall be limited precisely as written and shall
not be in any event deemed, except as expressly provided herein, to be a waiver
or modification of any other term or condition of the Facility Agreement or any
other Finance Document. Nothing in this letter shall affect the rights of any
Finance Party in respect of the occurrence of any other Default or Event of
Default which is continuing and which has not been remedied or waived in
accordance with the terms of the Finance Documents or which arises on or after
the date of this letter.

iii.
This letter is designated a Finance Document.



ex102image3.jpg [ex102image3.jpg]

--------------------------------------------------------------------------------




iv.
A person who is not a party to this letter (other than any Finance Party) has no
right under the Third Parties Act to enforce or enjoy the benefit of any term of
this letter.

v.
This letter and any non-contractual obligations arising out of or in connection
with it are governed by English law.

vi.
The provisions of Article 39 and Article 40 of the Facility Agreement are hereby
incorporated by reference, mutatis mutandis, as if set forth in full herein.



We hope that this letter is helpful to the BPIAE Agent and the Majority Lenders
in understanding the Borrower’s request. Should you have any questions or if you
would like any additional information regarding any of the foregoing, please do
not hesitate to contact Patrick McClain at [***].


[Signature page follows]




ex102image3.jpg [ex102image3.jpg]

--------------------------------------------------------------------------------






Yours truly,


IRIDIUM SATELLITE LLC,
as Borrower






By: /s/ Thomas J. Fitzpatrick
Name: Thomas J. Fitzpatrick
Title: Chief Financial Officer




Agreed and acknowledged on 11 October 2018 (the “Effective Date”)
with the consent of the Majority Lenders:


SOCIÉTÉ GÉNÉRALE,
as BPIAE Agent






By: /s/ Florian Degunst
Name: Florian Degunst
Title: Structured Finance Middle Office Operations, Senior Officer






By: /s/ Benjamin Graisely
Name: Benjamin Graisely
Title: Structured Finance Middle Operations




























*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.